DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTATING ELECTRICAL MACHINE WITH ROTOR HAVING ARCH SHAPED PERMANENT MAGNETS WITH PERPEDICULR REFERENCES SURFACES OF INNER ARC.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hisanabe et al. (US Pg Pub 20180083499 hereinafter “Hisanabe”) in further view of Xu (US PG Pub 20200021152 hereinafter “Xu”). 
Re-claim 1, Hisanabe discloses a permanent magnet (10) having an arc shape cross section defined by an outer arc (11), an inner arc (12), and a pair of end sides (13) connecting an end point of the outer arc (11) and an end point of the inner arc (12, annotated Fig.3), a perpendicular reference surface (14 could be a perpendicular surface),  the perpendicular reference surface is provided in an inner peripheral surface defined by 10the innerarc and is substantially perpendicular to the direction of the bisector of the opening angle of the inner arc in the cross section (annotated Fig.3).

    PNG
    media_image1.png
    366
    601
    media_image1.png
    Greyscale

	Hisanabe fails to explicitly teach the perpendicular surface is perpendicular to the direction of the bisector of the opening angle. 
	However, Xu teaches the perpendicular surface is perpendicular to the direction of the bisector of the opening surface (see item 222, and item 22 in Fig.2 and 3). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein the perpendicular surface is perpendicular to the direction of the bisector of the opening angle as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).

    PNG
    media_image2.png
    774
    675
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    244
    387
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    598
    644
    media_image4.png
    Greyscale

Re-claim 2, 25Hisanabe as modified discloses the permanent magnet according to claim 1 above. 
Hisanabe further fails to explicitly teach wherein the permanent magnet is radially magnetized with reference to a 25FP 19-0963-OOUS-TDK virtual center which is positioned close to the inner arc in the cross section.  
	However, Xu teaches wherein the permanent magnet (2) is radially magnetized (r1 and r2 are radial magnetizations, P [0048) with reference to a 25FP 19-0963-OOUS-TDK virtual center (center at xx’) which is positioned close to the inner arc (21) in the cross section.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein the permanent magnet is radially magnetized with reference to a 25FP 19-0963-OOUS-TDK virtual center which is positioned close to the inner arc in the cross section as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).
Re-claim 3, Hisanabe as modified discloses the permanent magnet according to claim 1 above. 
Hisanabe further fails to explicitly teach wherein a range of an opening angle 0 of the inner arc is 10 degrees <=Theta<=90.
However, Xu teaches wherein a range of an opening angle Theta of the inner arc is 10 degrees <=Theta<=90 (annotated Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the perpendicular reference surface disclosed by Hisanabe wherein a range of an opening angle 0 of the inner arc is 10 degrees <=Theta<=90 as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hisanabe in further view of Xu, and in further view of Kamei (US Pg. Pub 20120104892 hereinafter “Kamei”). 
Re-claim 4, Hisanabe discloses A rotating electrical machine (1) comprising: a rotor (5) having a shaft (6) and a rotor core (see Fig.1, 5) to surround the shaft 10; and a stator (3) disposed on an outer periphery of the rotor (5), the permanent magnet (10) having an arc shape cross section defined by an outer arc (11), an inner arc (12), and a pair of end sides (13) connecting an end point of the outer arc (11) and an end point of the inner arc (12, annotated Fig.3), and a perpendicular reference surface (14 could be a perpendicular surface), surface is provided in an outer peripheral surface defined by 10the inner arc and is substantially perpendicular to the direction of the bisector of the opening angle of the inner arc in the cross section (annotated Fig.3).  
	Hisanabe fails to explicitly teach a rotor core having 10permanent magnets are attached and surround the shaft (shaft in the middle) ; the perpendicular surface is perpendicular to the direction of the bisector of the opening angle. 

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor and the perpendicular reference surface disclosed by Hisanabe wherein the rotor core having 10permanent magnets are attached; the perpendicular surface is perpendicular to the direction of the bisector of the opening angle as shown by Xu to improve the function of the electric motor and increase magnetic flux and enhance anti demagnetization capability (Xu, P [0044]).
Hisanabe as modified fails to explicitly teach the stator having a plurality of coils.
However, Kamei teaches the stator (1) having a plurality of coils (13).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Hisanabe as modified wherein the stator has coils as shown by Kamei to improve the function of the electric motor and increase magnetic flux (Kamei, P [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834